COURT OF APPEALS OW
                                                            STATE OF WASHINGTOI-1
                                                           2010 DEC 24 All 8:59



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

AARON E. RICHARDSON,                     )
                                         )      No. 77289-9-1
             Appellant,                  )
                                         )      DIVISION ONE
      v.                                 )
                                         )
DEPARTMENT OF LABOR                      )      PUBLISHED OPINION
& INDUSTRIES,                            )
                                         )
             Respondent.                 )      FILED: December 24, 2018
                                         )
       LEACH, J. — Aaron Richardson appeals a superior court decision

terminating his time-loss benefits because he rejected a transitional work offer.

He claims that his employer did not make the offer, the offer did not involve work

for his employer, and the work was not "meaningful and respectful." Because

substantial evidence supports the superior court's contrary findings, we affirm.

                                     FACTS

       Aaron E. Richardson is a journeyman carpenter.           Since leaving high

school, he has worked only in construction, doing manual labor.1 Richardson

injured his back in 2014 while employed as a vertical foreman for Conco & Conco

Pumping Inc. As a result, he received time-loss compensation.




        Richardson did obtain his GED (general education diploma).
No. 77289-9-1/ 2



       In June 2015, Richardson received a letter on Associated General

Contractors' (AGC) letterhead offering him transitional light duty work. Janet

Beuche, a claims consultant with AGC, signed the letter.2 AGC is an association

of Washington commercial contractors funded by dues paid by its members.

AGC provides its members various services. AGC helps its program members

manage workers compensation claims.

       The June 2015 letter offered Richardson a "light duty job.". It directed him

to go to the Modified Duty Site Resource Center (Resource Center) where Tim

Johnson would be his site manager. The letter said that Johnson would report

Richardson's attendance to Catherine Santucchi, the Conco office manager. For

doing this job, Conco would pay Richardson his regular wage plus benefits, more

than his time-loss compensation rate.

       The letter stated, "The knowledge you will gain through your participation

is readily applicable when you return to work, i.e. you will become more familiar

with the construction safety regulations, proper lifting techniques, etc." According

to the letter and attached job analysis, once he completed his "comprehensive

review of DOSH [Division of Safety and Health] safety regulations pertaining to

construction," he might have "an opportunity. . . to receive Flagger certification,



       2 Janet     Beuche also uses the name "Janet Hansen," the name she used to
sign the letter.
                                         -2-
No. 77289-9-1 / 3



CDL3 certification, CPR4/First Aid certification, and, if applicable, the opportunity

to complete [his] GED." The job analysis noted that "[s]kill enhancement is

accomplished through lectures, videos, written materials, worksheets, and

discussions." Richardson's physician signed the job analysis. The job offer

resulted in termination of Richardson's time-loss compensation on June 21,

2015.

        Richardson attended the Resource Center as directed in the letter on June

22, 2015, from 6:00 a.m. to 2:30 p.m. When Richardson arrived at the Resource

Center, Johnson, the supervisor, told Richardson that he was to read a binder of

safety information each day. On that first day, Richardson read from a binder

materials about "the structure of the L&I [Labor & Industries] program." While

Richardson attended weekly safety meetings as a journeyman carpenter and

vertical foreman, he was never required to read the type of safety information

contained in this binder. Richardson refused to return after the first day.

        At the Resource Center, Richardson saw about "a dozen" other people

present, also reading out of binders, and Johnson, who took attendance and

directed participants when to take their breaks. Richardson did not see any

Conco signs or employees.



        3 Commercial driver's license.
        4 Cardiopulmonary resuscitation.
                                        -3-
No. 77289-9-1/ 4



      AGC members created the Resource Center 23 years ago because

member companies often do not have on-site light duty work available for injured

workers. According to Conco, the light duty work at the Resource Center gives

workers the opportunity to learn about safe work practices.         This benefits

employers by having their workers review required safety information. It benefits

workers by exposing them to this information. They also,have the opportunity to

obtain additional certifications to help with future employment.

      Safety Educators owns and operates the Resource Center. It contracts

with AGC to provide the challenged program. AGC members contribute annually

to the Resource Center to maintain its availability. Safety Educators and its

Resource Center supervisors have limited authority to direct what a worker does

while at the Resource Center. The employer of injury determines the hours the

worker is required to attend the Resource Center, the rate of payment, and the

number of excusable absences. The employer of injury also pays the employee

and is responsible for taking any disciplinary action for the worker's misbehavior

at the Resource Center. If the employer does not provide specific direction and

materials, the Safety Educators' supervisor will instruct the worker to begin on

the safety review.

       Conco presented the testimony of Robert Walsh to respond to

Richardson's claims about the quality of the Resource Center activities. Walsh

                                        -4-
No. 77289-9-1 / 5



went through the program at the Resource Center after he was injured in the

1990s. While at the Resource Center, Walsh followed a curriculum where he

reviewed the Washington Administrative Code and answered test questions as

he read. He found the work relevant for him as a member of the construction

industry because it helped him learn necessary safety codes. This helped him to

become a safety manager.

                                  Procedure

      The Department of Labor and Industries (Department) terminated

Richardson's time-loss compensation when he received the offer to work at the

Resource Center. Richardson appealed the termination. He claimed that the job

offer was invalid because his employer had not made it and it did not involve

work for his employer. He also contended that the offered job was not light-duty

transitional work.    An industrial appeals judge reversed the Department's

decision and ordered reinstatement of Richardson's time-loss benefits. The

Board of Industrial Insurance Appeals (Board) affirmed the Department's order.5

Richardson appealed to superior court.        It affirmed the Board's decision.

Richardson now appeals the superior court's decision.

      In his notice of appeal, Richardson asserted that the following findings of

fact are erroneous:

      5 The superior court's conclusions of law 2.3, 2.4, and 2.5 adopt verbatim
the Board's conclusions of law 1, 2, and 3.
                                        -5-
No. 77289-9-1 /6



      1.2    A preponderance of evidence supports the Board's Findings
             of Fact. The Court adopts as its Findings of Fact, and
             incorporates by this reference, the Board's Findings of Facts.
             Nos. 1 through 7 of the January 11, 2017 Decision and
             Order. Specifically the Court finds:



      1.2.3 Conco, through its retrospective rating group, offered Mr.
            Richardson a transitional or light-duty job that was to begin
            on June 21, 2015. His work hours were to be 6:30 a.m. to
            2:30 p.m., Monday through Friday, and the work was to be
            performed at a facility operated by Safety Educators in
            Tacoma, Washington. Mr. Richardson was to be paid his full
            salary with benefits while he participated in the training
            program [6]


      1.2.6 The transitional job offer came from Conco, and constituted
            work with Conco, the employer of injury. The transitional
            work would have maintained the employment relationship
            between Mr. Richardson and Conco.

      1.2.7 The transitional job offer was for work that was available and
            different than Mr. Richardson's usual duties. The work had a
            relationship to Mr. Richardson's employment at the time of
            the injury and provided a meaningful and respectful work
            environment.

Richardson also challenges the following superior court conclusions of law:

      2.2    The Court adopts as its Conclusions of Law, and
             incorporates by this reference, the Board's Conclusions of
             Law Nos. 1 through 3 of the January 11, 2017 Decision and
             Order.•




      6 Finding of fact 1.2.3 has an error: the hours offered Richardson were
6:00 a.m. to 2:30 p.m.
                                      -6-
No. 77289-9-1 /7


      2.3    Conco's light duty job offer to Mr. Richardson constituted a
             valid offer of transitional work within the meaning of RCW
             51.32.090(4).

      2.4    The Board's January 11, 2017 Decision and Order is correct
             and is affirmed.

      2.5    The June 23, 2015 Department order is correct and is
             affirmed.

                            STANDARD OF REVIEW

       Civil review standards guide appellate analysis of issues under the

Industrial Insurance Act (Act).7 We review the superior court's findings of fact to

determine if substantial evidence supports them, looking only at the evidence

presented to the Board.8 We do not reweigh the evidence.8

      Substantial evidence is evidence sufficient to "persuade a rational fair-

minded person the premise is true."1° If this court, after reviewing the record in

the light most favorable to the party who prevailed in the superior court, finds

substantial evidence supports the trial court findings, it reviews de novo whether

those findings support the superior court's conclusions of law.11 The Board's


      7  Title 51 RCW; RCW 51.52.140; Rogers v. Dep't of Labor & Indus., 151
Wn. App. 174, 180-81, 210 P.3d 355 (2009); City of Bellevue v. Raum, 171 Wn.
App. 124, 139-40, 286 P.3d 695 (2012).
         Ruse v. Dep't of Labor & Indus., 138 Wn.2d 1, 5, 977 P.2d 570 (1999);
Dep't of Labor & Indus. v. Shirley, 171 Wn. App. 870, 879, 288 P.3d 390 (2012).
       9 Fox v. Dep't of Ret. Sys., 154 Wn. App. 517, 527, 225 P.3d 1018 (2009).
       10 Sunnvside Valley Irrig. Dist. v. Dickie, 149 Wn.2d 873, 879, 73 P.3d 369
(2003).
       11 Street v. Weyerhaeuser Co., 189 Wn.2d 187, 205, 399 P.3d 1156
(2017); Ruse, 138 Wn.2d at 5 (quoting Young v. Dep't of Labor & Indus., 81 Wn.
App. 123, 128, 913 P.2d 402(1996)).
                                          -7-
No. 77289-9-1/8



interpretation of the Act does not bind an appellate court.12 However, in most

circumstances, "it is entitled to great deference."13

       Because the legislature has said that the purpose of the Act is to provide

compensation to all covered employees injured in employment,14 a court

construing its provisions should resolve doubts in the worker's favor.15 This

liberal rule of construction applies to interpretation of the Act but does not apply

to questions of fact.16

                                     ANALYSIS

                      Assignment of Error and Issues Raised

       As a preliminary matter, the Department claims that this court should not

consider Richardson's appeal because he did not include in his opening brief

specific assignments of error to findings of fact.17 But Richardson's notice of

appeal identifies the findings of fact and conclusions of law that he challenges.

And his briefing clearly supports those challenges with argument, citations to the

record, and legal authority.




       12 Weyerhaeuser Co. v. Tri, 117 Wn.2d 128, 138, 814 P.2d 629 (1991).
      13 Weyerhaeuser Co, 117 Wn.2d at 138.
      14 RCW 51.04.010.
      15 Dennis v. Dep't of Labor & Indus., 109 Wn.2d 467, 470, 745 P.2d 1295

(1987).
      16 Ehman v. Dep't of Labor & Indus., 33 Wn.2d 584, 595, 206 P.2d 787
(1949).
      17 RAP 10.3(g).
                                       -8-
No. 77289-9-1 / 9



      RAP 10.3(a)(4) requires an appellant to include a "separate concise

statement of each error a party contends was made by the trial court, together

with the issues pertaining to the assignments of error." This court generally will

review only an alleged error a party has included in an "assignment of error or

clearly disclosed in the associated issue pertaining thereto."18 But we have the

discretion to "waive or alter the provisions of any of these rules. .. to serve the

ends of justice."18   RAP 1.2(a) states that "[c]ases and issues will not be

determined on the basis of compliance or noncompliance with these rules except

in compelling circumstances where justice demands."

      Justice does not demand strict compliance with the rules here.

Richardson's notice of appeal and the briefing make his claims clear.20 The

briefing of both respondents demonstrates that Richardson's failure to follow the

requirements of RAP 10(a)(4) did not hamper their ability to respond fully to

Richardson's claims. So we consider the merits of his appeal.

                                Transitional Work

      RCW 51.32 governs compensation for covered workers injured in the

course of their employment. RCW 51.32.090(4) provides that an employer of

injury can receive wage subsidies from the Department for providing "light duty or


       18RAP 10.3(g).
       18RAP 1.2(c).
      20 Daughtrv.v. Jet Aeration Co., 91 Wn.2d 704, 710, 592 P.2d 631 (1979).
                                       -9-
No. 77289-9-1/ 10



transitional work" to a worker entitled to temporary total disability benefits.21 To

receive these subsidies, the worker's medical provider must restrict the worker

from his usual work.22 And a physician or nurse practitioner also must certify the

transitional work as appropriate for the worker.23 Before this can happen, the

employer of injury must provide a statement of the work to both the provider and

the worker.24 The description of the work certified by the provider limits the

employee's activities.25 Once the employer offers the certified work, the worker's

temporary total disability payments end, replaced by wages earned in the

temporary transitional position.26 If the provider determines that the transitional

work should stop because it is impeding the worker's recovery, "the worker's

temporary total disability payments shall be resumed when the worker ceases

such work."27

      The subsidy provided to employers to pay injured workers for transitional

work is aimed at '*icourag[ing] employers to maintain the employment of their

injured workers."28 This goal is different than that for vocational rehabilitation,




      21 RCW 51.32.090(4)(a); WAC 296-16A020(2).
      22 RCW 51.32.090(4)(b); WAC 296-16A020(2).
      23 RCW 51.32.090(4)(b); WAC 296-16A020(3).
      24 RCW 51.32.090(4)(b); WAC 296-16A020(3).
      26 RCW 51.32.090(4)(j); WAC 296-16A020(4).
      26 RCW 51.32.090(4)(b).
      27 RCW 51.32.090(4)(b).
      28 RCW 51.32.090(4)(c).
                                   -10-
No. 77289-9-1 / 11



covered by a separate section of the Act, which aims to rehabilitate and retrain

workers.29

         In 2003, the Department issued Interim Policy 5.15, "Adjudicating

Transitional Job Offers and Eligibility for Time-Loss Compensation and Loss of

Earning Power Benefits." The Department uses this policy when deciding if a

worker is entitled to time-loss benefits when an employer and employee disagree

about a transitional job offer. This policy requires that the job must come from

the "employer of record" and must meet RCW 51.32.090(4) requirements. These

require that the employer provide sufficient information to the worker and medical

provider to allow certification of the work. The description of the job should

include the job duties, location and start date, number of hours, and, if

appropriate, a graduated schedule of hours and/or duties. For the employer to

be reimbursed, the work must be related to the worker's employment but not

specifically to the employee's job duties at the time of the injury. It must be work

for the employer of record and "[s]hould provide a meaningful and respectful

work environment."39

         Richardson claims that the job offer he received did not satisfy RCW

51.32.090(4). Specifically, he contends that Conco, his employer of injury, did


         29 RCW 51.32.095(1).
         39 Dep't of Labor & Indus., Interim Policy 5.15, at 2 (effective Sept. 15,
2003).
                                        -11-
No. 77289-9-1/ 12



not make the offer and that his activity at the Resource Center was not for

Conco's benefit. He also claims that the job was not "work" and did not provide a

"meaningful and respectful work environment."

      A. Employer of Injury

       Richardson claims that the job offer was not "a valid light duty job offer

because it was not from his employer of injury and was not for work with the

employer of injury."

      The parties agree that the transitional work must be offered by, and for the

benefit of, the employer of injury—here, Conco.31 The parties disagree about

who offered the job and whether Richardson was doing the work for Conco.

They also disagree about the ability of an employer to use an agent to make a

job offer and whether AGC and Safety Educators acted as Conco's agents.

       The text of RCW 51.32.090(4) does not expressly answer the agent

question. It neither permits nor prohibits an employer from using an agent.

Richardson contends that a 1993 amendment to the statute that changed "an

employer" to "an employer of injury" shows that an employer may not use an

agent.32    The legislature clearly intended to make the employer of injury

responsible for the transitional job offer and work program. But a principal has

responsibility for its agent's actions. So this amendment does not show that the

       31 WAC 296-16A-020(1)-(2).
       32 LAWS OF 1993, ch. 299,§ 1.
                                       -12-
No. 77289-9-1/ 13



statute prohibits an employer of injury from using an agent to provide transitional

work.33 We note that the text of the Board's order and decision identifies AGC as

Conco's agent and does not consider this a violation of any statutory

requirement. Richardson provides no additional authority for the premise that a

principal may not use an agent to provide the job offer and work. In the absence

of any statutory prohibition, we defer to the Department's expertise and accept

the conclusion implicit in its decision that an employer may act under the statute

through an agent.

       Substantial evidence supports the finding that AGC and Safety Educators

acted as agents for Conco. An agency-principal relationship arises when a

principal has actual authority over the agent's actions.34        An agent must

"reasonably believe[ 1" that the principal has authority based on the "principal's

[direct or indirect] manifestations to the agent."35 The central question: is does

the principal have "the right to control the... actor's physical conduct in the




       33 Cf. Chi. Title Ins. Co. v. Office of Ins. Comm'r, 178 Wn.2d 120, 137, 309
P.3d 372(2013)(describing the scope of agent authority and the resultant liability
that accrues to the principal).
       34 RESTATEMENT (THIRD) OF AGENCY §2.01 (Am. LAW INST. 2006).
       35 RESTATEMENT(THIRD) OF AGENCY §2.01 cmt. C.
                                          -13-
No. 77289-9-1 /14



performance of the service[?]"36 Direct supervision is not necessary for there to

be an agency relationship.37

       Conco had final authority for the job offer and controlled the conduct of

Richardson at the Resource Center. Conco authorized the job and directed AGC

to make the job offer. AGC discussed with Conco all of the actions it took

regarding Richardson's transitional work. Conco, not Safety Educators, had final

oversight over Richardson's activities at the Resource Center, his hours, and his

compensation. Conco was also responsible for paying and disciplining him. The

Resource Center itself exists only through funding from AGC members like

Conco. It benefits these members by training workers in safety regulations

relevant to the construction industry. Conco workers, like Richardson, benefit

from access to safety information as well as the potential for gaining additional

training and certifications.

       Richardson claims that Conco did not offer him the job because the offer

letter came from an AGC employee on AGC letterhead. He also suggests that

the lack of signage and obvious Conco equipment and the absence of Conco

managers at the Resource Center show that Conco was not his ultimate

employer.    But other substantial evidence supports the trial court's contrary

       36 Baxter v. Morningside, Inc., 10 Wn. App. 893, 895-96, 521 P.2d 946
(1974)(discussing what must be found for a principal to be controlling an agent
during a negligent act).
       37 Baxter, 10 Wn. App. at 896.
                                       -14-
No. 77289-9-1/ 15



factual findings. Because an appellate court does not reweigh evidence on

review, Richardson's factual challenges about who made the work offer and who

was the employer fail.

       B. Work

       Richardson also claims that the offered job was not work meeting the

requirements of RCW 51.32.090. In addition, he contends that the Resource

Center was not a "meaningful and respectful work environment."

       RCW 51.32.090 and the implementing regulations do not define

"transitional work" beyond the requirements that the employer of injury offer work

for that employer and a medical provider approved it for the injured worker.

Although agency policies do not have the force of law, this court can look to them

to interpret statutes with undefined terms.38 Interim Policy 5.15 requires that the

transitional work relate to the worker's employment when injured. But the duties

do not need to be identical. The job "should provide a meaningful and respectful

work environment." Unfortunately, the policy does not provide guidance about

what the     Department    considers    a "meaningful     and    respectful   work

environment."39




      38 Stevens v. Brink's Home Sec., Inc., 162 Wn.2d 42, 54, 169 P.3d 473
(2007)(Madsen, J., concurring).
      39 Interim Policy 5.15, at 2.
                                    -15-
No. 77289-9-1/ 16



       When a statute contains an undefined term, this court can look to a

dictionary definition for the plain meaning of the term.4° Webster's Third New

International Dictionary defines "work" as "activity in which one exerts strength or

faculties to do or perform."41 More specifically "work" can refer to such activities

as "sustained physical or mental effort valued as it overcomes obstacles and

achieves an objective or result" or "a specific task, duty, function, or assignment

often being a part or phase of some larger activity."42 "Meaningful" is "having a

meaning or purpose."43 "Respectful" is "full of respect" or "showing deference."44

Implicit in these definitions is the idea that an activity becomes work when it has

a purpose beyond simply doing the activity.

       The parties do not dispute that the material in the binder included

information important for industry safety and that the Resource Center operates

to provide safety information to people in the industry. During the administrative

hearing, respondents provided evidence that the Resource Center's activities

could help both Conco and Richardson by providing him a deeper knowledge of

industry safety standards and the potential to gain additional training and

certifications. This evidence sufficiently supports the trial court's findings that


       40 State v. Sullivan, 143 Wn.2d 162, 184-85, 19 P.3d 1012(2001).
       41 WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 2634(2002).
       42 WEBSTER'S at 2634.
       43 WEBSTER'S at 1399.
       44 WEBSTER'S at 1934.
                                       -16-
No. 77289-9-1/ 17



Conco offered work having a relationship to Richardson's employment and the

Resource Center provided a meaningful and respectful work environment.

These findings support the conclusion that Conco offered transitional work

meeting all statutory requirements.

         Richardson relies on a case before Oregon's Worker's Compensation

Board involving a "modified employment" program.45 The Oregon board made it

clear that its decision was specific to the record in the case before it. Also,

Richardson has not demonstrated sufficient similarity between Oregon's program

and Washington's program for the opinion to provide any persuasive guidance.

      The superior court did not err in affirming the Board.

                                ATTORNEY FEES

         Richardson requests fees pursuant to RAP 18.1 and RCW 51.52.130.

Because his appeal fails, we deny this request.

                                  CONCLUSION

         Substantial evidence supports the trial court's findings that Conco, the

employer of injury, was responsible for the job offer and for supervising the work




      45   In re Organ, Nos. 95-08498, 95-08107(Or. Workers Comp. Bd. Feb. 26,
1997).
                                       -17-
No. 77289-9-1/ 18



at the Resource Center. Substantial evidence also supports its finding that

Richardson's activity at the center was "work." We affirm.




WE CONCUR:



                                                4141,4Aq=




                                       -18-